IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-51289
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHARLES LOYD EDWARDS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-01-CR-82-ALL
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Charles Loyd Edwards has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Edwards has not

responded to his counsel’s motion.   Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51289
                                -2-

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.